Name: Council Directive 79/168/EEC of 5 February 1979 amending Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products
 Type: Directive
 Subject Matter: nan
 Date Published: 1979-02-13

 Avis juridique important|31979L0168Council Directive 79/168/EEC of 5 February 1979 amending Directive 75/726/EEC on the approximation of the laws of the Member States concerning fruit juices and certain similar products Official Journal L 037 , 13/02/1979 P. 0027 - 0028 Greek special edition: Chapter 03 Volume 24 P. 0054 Spanish special edition: Chapter 13 Volume 9 P. 0192 Portuguese special edition Chapter 13 Volume 9 P. 0192 ****( 1 ) OJ NO C 261 , 6 . 11 . 1978 , P . 45 . ( 2 ) OPINION DELIVERED ON 29/30 . 11 . 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). ( 3 ) OJ NO L 311 , 1 . 12 . 1975 , P . 40 . COUNCIL DIRECTIVE OF 5 FEBRUARY 1979 AMENDING DIRECTIVE 75/726/EEC ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING FRUIT JUICES AND CERTAIN SIMILAR PRODUCTS ( 79/168/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLES 43 AND 100 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ), WHEREAS COUNCIL DIRECTIVE 75/726/EEC OF 17 NOVEMBER 1975 ON THE APPROXIMATION OF THE LAWS OF THE MEMBER STATES CONCERNING FRUIT JUICES AND CERTAIN SIMILAR PRODUCTS ( 3 ) DOES NOT PROVIDE FOR THE POSSIBILITY OF CORRECTING THE ACID CONTENT OF APPLE JUICES ; WHEREAS IT HAS APPEARED NECESSARY , IN VIEW OF THE PRODUCTION CONDITIONS OBTAINING IN CERTAIN MEMBER STATES , TO MAKE IT POSSIBLE FOR SUCH MEMBER STATES TO AUTHORIZE THE ADDITION OF THREE GRAMS OF CITRIC ACID PER LITRE OF APPLE JUICE ; WHEREAS THE ANNEX TO DIRECTIVE 75/726/EEC FIXES THE MINIMUM NATURAL ACID CONTENT FOR FRUIT NECTARS ; WHEREAS THE INTRINSIC ANALYTIC CHARACTERISTICS OF SOME OF THE FRUIT PRODUCED IN LARGE QUANTITIES IN THE COMMUNITY DO NOT PERMIT COMPLIANCE WITH THE FIGURES THAT HAVE BEEN FIXED ; WHEREAS , AS REGARDS THE PRODUCTION OF NON-PULPY NECTARS , THIS DIFFICULTY MAY BE OVERCOME BY LOWERING THE BOTTOM LIMIT OF THEIR NATURAL ACIDITY ; WHEREAS , MOREOVER , IN THE CASE OF PULPY NECTARS OBTAINED FROM FRUITS WITH A LOW ACID CONTENT , IT IS NOT ALWAYS POSSIBLE FOR TECHNICAL REASONS TO INCREASE THE ACIDITY OF THE FINISHED PRODUCT BY USING A GREATER QUANTITY OF FRUIT ; WHEREAS THE CRITERION OF NATURAL ACIDITY SHOULD NOT THEREFORE BE APPLIED IN THIS CASE ; WHEREAS THE SECOND INDENT OF THE SECOND SUBPARAGRAPH OF ARTICLE 18 ( 1 ) OF DIRECTIVE 75/726/EEC OBLIGES MEMBER STATES TO PROHIBIT TRADE IN THOSE PRODUCTS WHICH DO NOT COMPLY WITH THE DIRECTIVE THREE YEARS AFTER ITS NOTIFICATION ; WHEREAS , BECAUSE OF POOR SALES IN 1977 , IT HAS NOT ALWAYS BEEN POSSIBLE TO DISPOSE OF EXISTING STOCKS BEFORE THE EXPIRY OF THIS TIME LIMIT ; WHEREAS THE MEMBER STATES SHOULD THEREFORE BE AUTHORIZED TO EXTEND THE TIME LIMIT IN QUESTION TO FOUR YEARS , HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 DIRECTIVE 75/726/EEC SHALL BE AMENDED AS FOLLOWS : 1 . ARTICLE 16 ( 1 ) ( G ) SHALL BE REPLACED BY THE FOLLOWING : ' ( G ) UP TO 3 G/L OF CRITIC ACID MAY BE ADDED TO : - GRAPE JUICE , WHERE SUCH ADDITION IS AUTHORIZED AT THE TIME OF NOTIFICATION OF THIS DIRECTIVE ; - APPLE JUICE ; ' 2 . THE SECOND INDENT OF THE SECOND SUBPARAGRAPH OF ARTICLE 18 ( 1 ) SHALL READ AS FOLLOWS : ' - PROHIBIT TRADE IN THOSE PRODUCTS WHICH DO NOT COMPLY WITH THIS DIRECTIVE THREE YEARS AFTER NOTIFICATION . THIS TIME LIMIT MAY BE EXTENDED TO FOUR YEARS BY THE MEMBER STATES . ' 3 . THE ANNEX SHALL BE REPLACED BY THE ANNEX HERETO . ARTICLE 2 MEMBER STATES SHALL TAKE ALL NECESSARY STEPS TO COMPLY WITH THIS DIRECTIVE , - WITH EFFECT FROM 19 NOVEMBER 1978 AS REGARDS ARTICLE 1 ( 2 ), - NOT LATER THAN 1 JULY 1980 AS REGARDS ARTICLE 1 ( 1 ) AND ( 3 ). ARTICLE 3 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 5 FEBRUARY 1979 . FOR THE COUNCIL THE PRESIDENT P . MEHAIGNERIE **** ANNEX SPECIAL PROVISIONS RELATING TO FRUIT NECTARS // // NECTARS MADE FROM // MINIMUM TOTAL ACID CONTENT EXPRESSED AS TARTARIC ACID ( G/L OF FINISHED PRODUCT ) // MINIMUM JUICE AND/OR PUREE CONTENT ( % BY WEIGHT OF FINISHED PRODUCT ) // // I . FRUITS WITH HIGHLY ACID JUICE INEDIBLE IN THEIR NATURAL STATE // GUAVAS // 6 // 25 // PASSION FRUIT ( PASSIFLORA EDULIS ) // 8 // 25 // BLACKCURRANTS // 8 // 25 // WHITECURRANTS // 8 // 25 // REDCURRANTS // 8 // 25 // GOOSEBERRIES // 9 // 30 // SALLOW-THORN BERRIES // 9 // 25 // SLOES // 8 // 30 // PLUMS // 6 // 30 // QUETSCHES // 6 // 30 // ROWANBERRIES // 8 // 30 // ROSE HIPS ( FRUITS OF ROSA SP .) // 8 // 40 // SOUR CHERRIES // 8 // 35 // OTHER CHERRIES // 6 ( 1 ) // 40 // BILBERRIES // 7 // 40 // ELDERBERRIES // 7 // 50 // RASPBERRIES // 7 // 40 // APRICOTS // 6 ( 1 ) // 40 // STRAWBERRIES // 5 ( 1 ) // 40 // MULBERRIES/BLACKBERRIES // 6 // 40 // CRANBERRIES // 9 // 30 // QUINCES // 7 // 50 // AZAROLES ( NEAPOLITAN MEDLARS ) // 8 // 30 // OTHER FRUITS BELONGING TO THIS CATEGORY // - // 25 // II . FRUITS WITH JUICE EDIBLE IN THEIR NATURAL STATE // APPLES // 3 ( 1 ) // 50 // PEARS // 3 ( 1 ) // 50 // PEACHES // 3 ( 1 ) // 45 // CITRUS FRUITS // 5 // 50 // OTHER FRUITS BELONGING TO THIS CATEGORY // - // 50 // ( 1 ) LIMIT NOT APPLICABLE IN THE CASE OF THE PRODUCT REFERRED TO IN ARTICLE 3 ( 2 ) ( C ).